UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6092



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ORVILLE ISAAC WRIGHT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CR-95-76-BR)


Submitted:   April 25, 2000                   Decided:   May 12, 2000


Before MURNAGHAN and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Orville Isaac Wright, Appellant Pro Se. Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orville Isaac Wright appeals from the denial of his motion for

a new trial based on newly discovered evidence. The district court

denied this motion because it was filed beyond the three-year limit

prescribed by Fed. R. Crim. P. 33.    Wright asserts that the dis-

trict court erred in calculating the deadline based on the date of

the jury’s verdict, rather than the date when he completed appel-

late review.   Contrary to Wright’s assertions, however, Rule 33

provides that the three-year limitations period runs from “the

verdict or finding of guilt.”   Accordingly, we affirm the district

court’s ruling that Wright’s motion was untimely. We deny Wright’s

motion for appointment of counsel.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2